Title: To George Washington from Henry Lee, 16 December 1791
From: Lee, Henry
To: Washington, George



Sir
Council Chamber [Richmond, Va.] December 16. 1791.

I do myself the honor to acknowledge the receipt of your letter of the 7th instant, which will be communicated to the general Assembly.
In the confidence that the most recent accounts of the action of the 4th of November would be acceptable, I transmitted a letter addressed to me by Captain Rogers detailing the events of that day, as represented in Kentucky when he left the District.
By a gentleman just arrived from thence, whose intelligence is as late as the 25th November, I have the pleasure of confirming the inferences I drew in my first communication which respected the enemy and the safety of the remains of our army; for it seems the indians withdrew soon after the action nor have they Since made their appearance, & our troops returned to Fort Washington unmolested—nor has our loss been so great as was declared, the last estimation made it between five and six hundred including Officers and followers of the army—Several of the Officers supposed to have been killed have rejoined, and the detachment under the Orders of the mountain leader for whose safety there was much cause of apprehension, have returned with some Scalps.

The Colonels Darke & Gibson will recover it is said, but the gallant Butler & the entrepid Kirkwood are among the dead, a sad testimony of the doleful casualtys of War.
The militia of Kentucky did not march; I presume from being informed that their movement was unnecessary. I have the honour to be sir with the most entire respect & attachment Your most obedt Servt

Henry Lee

